Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by A.G. Edwards, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934, as amended Subject Company: A.G. Edwards, Inc. (Commission File No. 001-08527) THE FOLLOWING IS A TRANSCRIPT OF THE WACHOVIA/A.G. EDWARDS, INC. ANALYST/INVESTOR CONFERENCE HELD ON MAY 31, 2007 Alice Lehman - Wachovia Corporation - IR Thank you, operator and thanks for joining our call this morning. As the operator said, I am Alice Lehman and we hope that you have received our press release and presentation by now. If you haven't, please log onto our investor relations website at wachovia.com/investor. In this call, we will review the first 18 pages of today's presentation followed by a Q&A session. In addition to this teleconference, this call is available through a listen-only live audio webcast. Replays of the teleconference will be available beginning at 1 p.m. today and will continue through 5 p.m. on June 29th. The replay phone number is area code 706-645-9291 and the access code is 2879501. Wachovia CEO, Ken Thompson, will kick things off today. Robert Bagby of A.G. Edwards also will make a few remarks and then David Carroll, President of Capital Management, which includes Wachovia Securities, will take you through the presentation. Also with us are Tom Wurtz, Wachovia's CFO. We will be happy to take your questions at the end. Of course, before we begin the presentation, I have a few reminders. First, the subject matter discussed in this presentation will be addressed in a proxy statement/prospectus to be filed with the SEC. We urge you to read it when it becomes available because it will contain important information. That document and other SEC filings, including our annual proxy material, which contains information about the participants in the proxy solicitation regarding the merger, can be obtained for free at the SEC's website and from Wachovia. Also, any forward-looking statements made during this call are subject to risks and uncertainties. Factors that could cause Wachovia's results to differ materially from any forward-looking statements are set forth in Wachovia's public reports filed with the SEC, including Wachovia's current report on Form 8-K filed today. Finally, when you ask questions, please give your name and your firm's name. Now let me turn things over to Ken. Ken Thompson - Wachovia Corporation - CEO Thank you, Alice and good morning to everyone. I also would like to thank you for disrupting your schedule and being with us. We are extremely happy about the announcement we are making today where A.G. Edwards will be joining the Wachovia family. We believe that A.G. Edwards is the premier independent brokerage company in the United States with almost 7000 financial advisors. And when you combine A.G. Edwards with Wachovia Securities, we truly have an end-game player in the brokerage business. We have, as you know, been consistently telling our investors that retail brokerage is an area that is attractive to Wachovia and that we would do acquisitions there if they were financially attractive and we think that in this situation we have a transaction that is very financially attractive and also from a strategic standpoint extremely attractive to Wachovia's shareholders. I am just going to touch on a couple of points on the first two pages of your deck. I am not going to go over each of these dot points, but the first page really talks about the retail brokerage landscape and why it is attractive to Wachovia and there are some statistics here that I think are very illustrative of why we like the business. Currently 57% of $20 trillion in US investable assets are captured by the brokerage industry and over the next decade really, there is going to be huge amounts of money in motion, $577 billion in 2007 alone in the retirement market and that will grow to $950 billion by 2010. 2 We have very favorable customer dynamics and demographic trends driving US households. The affluent households are growing as a percentage of total US households and 55% of affluent households use a full-service broker for advice. Also from a strategic standpoint, this increased distribution that we get when we join forces with A.G. Edwards does two further things for us. Number one, it allows us to leverage our investment banking, underwriting and origination capability. We will get more mandates on the investment banking side simply because of the greatly expanded retail distribution that we will have with the combined A.G. Edwards/Wachovia Securities. And, secondly, and I think we have got a history of this over the last three or four years, this will also allow us to sell considerably more bank product mortgages, trusts, deposit accounts and that sort of thing through this large retail brokerage operation. Finally, the deal certainly enhances our scale, allows us to take roughly $650 million of expenses out of the combined platform and will improve our efficiency and make us better able to withstand ups and downs in the equity markets. On the second page, it is certainly a strategically compelling deal for us. This is truly a rare opportunity. A.G. Edwards is the largest remaining independent broker. The combination of A.G. Edwards with Wachovia Securities strengthens our market penetration in 48 of the top 50 MSAs and it doubles our market share in the 10 fastest growing MSAs in the country. It is financially attractive. You see an internal rate of return of 24%. That far exceeds our 15% hurdle rate and it is accretive to both cash and operating GAAP operating EPS in 2008. There is roughly $2 billion of excess capital that will be available at the close. And we think that this is a low-risk transaction. We have got complementary customer and broker-friendly sales and service models at the two companies. Both companies operate on the Beta system. Integration is something I think that we showed the market we know how to do in the Prudential deal and I might add that David Carroll was responsible for that merger integration, as well as by the way the Wachovia/First Union integration back in 2001 and David will be overseeing this merger integration and we expect it to be very smooth. And finally, members of the A.G. Edwards senior management team led by Bob Bagby will be joining our team, so we are going to have people from both firms still on the ground making sure that we do this right. And with that, I would like to introduce our new partner, Bob Bagby. Bob, I think youve probably got a few things you want to say to the people on the phone call. Robert Bagby - A.G. Edwards - Chairman & CEO Yes, I do. Thank you, Ken. I would first of all, I think it is important to note that I would like to equally stress we think we have found the perfect partner for A.G. Edwards in Wachovia Securities. We are a very proud organization with a very proud tradition, 120 years and we knew we needed scale. We knew we needed additional products as a financial service business continues to migrate towards a global platform and a demand from our clients to have one-stop financial services. We could not provide that at A.G. Edwards and we didn't have the capital base. It is clear that we are going to be able to provide that with Wachovia. We will now be able to provide mortgages, auto loans, checking accounts, credit card services and a better investment banking product. These are so critical as we move to the future and we had never been able to find what I call the perfect partner. So when we began looking, we found in Wachovia what I believe is a perfect partner, a partner that will enhance our capabilities for our financial clients, respecting our client relationships and providing unbiased advice and excellent customer service. 3 We have always been a client-first firm. In Wachovia, we found that. Any organization is about people, employees and most important clients. And we have a common bond there and that bond will be tremendous for our clients and our employees at all levels of the organization. I believe we will be able to provide additional sophisticated products that we were unable to provide or to deliver and I believe this will enhance our capabilities to bring in more of our client assets of our current clients and more important attract prospects that we were unable to capture in the past. This is an exciting transaction and an exciting future for A.G. Edwards and Wachovia Securities. And I can tell you I am extremely proud to be a part of this organization as are all my senior management and I am excited to move this transaction forward. With those comments, I will turn it over to David Carroll. David Carroll - Wachovia Corporation - President, Capital Management Group Thank you, Bob. There is one group of investors I would particularly like to address first off and that would be our financial advisors and our new associates from A.G. Edwards, our financial consultants. And the one point I want to make sure you hear loud and clear and you heard it from Ken, Wachovia really likes the retail securities business and we understand and respect the differences between it and the other businesses that we are in. If you will turn to page 3 on the transaction summary in the deck, just a few highlights here. Consideration, this is a $6.9 billion transaction, 60% in stock and 40% in cash. We do enjoy a $2 billion excess capital contribution to Wachovia. It will be branded Wachovia Securities nationwide. We are very proud to announce that the headquarters will move to St. Louis, Missouri, which has some terrific positive business advantages to us as we look at expanding our footprint. Bob who has so ably led A.G. Edwards will be the Chairman of our brokerage operations. Danny Ludeman, the current CEO of Wachovia Securities, will be the CEO of the combined company. From an earnings standpoint, as Ken mentioned, it is accretive to cash EPS, $0.02 a share in 2008 and $0.05 a share in 2009. It does have a very attractive return, 24%. We expect to close this in the fourth quarter of this year in the normal regulatory approvals and we do have protection in the transaction in the form of a breakup fee. Over on page 4, Ken also mentioned this. We have a very focused and experienced management team. We are announcing today the Chairman, the CEO, the COO, the Chief Financial Officer, the head of the private client group, which is our field-based salesforce and the financial services group, which is our sales and marketing organization and we will announce the rest of our senior management team by June the 16th. This is a team made up of people from Wachovia and A.G. Edwards and has experience leading organic growth and in integrating brokerage firms. Over on page 5, Bob touched on it. Culture is important to both firms. Both Wachovia Securities and A.G. Edwards have gone to the market with the notion of preserving the feel of a regional firm, but having the capital and the horsepower of the major wirehouse organizations. We feel like we are very compatible and we complement each other. We mentioned the senior management team will be comprised of both firms' representatives. It does move us markedly up in the top 50 MSAs and it leverages our strength and the two that I will point to here one is we think Wachovia Securities in the past two years has far and away been the most successful firm in recruiting highly productive experienced advisors on the Street. We have hired approximately 1500 experienced advisers to our knowledge more than anyone else out there and our improvement in productivity would reflect that. A.G. Edwards brings to this combination what we think is far and away the most successful broker training model that we will adopt going forward for Wachovia Securities. On page 6, this is a look at how the combined firm adds up. Revenues of slightly under $8.4 billion, almost $1.2 trillion in client assets, again headquarters in St. Louis. Before any consolidations down the road, 1500 brokerage offices, just shy of 15,000 registered representatives and that excludes 2400 licensed special financial specialists we have in our bank branches. Total of about 31,000 employees and about a 58% penetration on FDIC, which is room for a lot of improvement. 4 Over on page 7, in terms of how we stack up against our primary competitors, you can see here on revenue, client assets and number of representatives, the combination, ranked squarely number two in revenues, knocking on the door in terms of client assets. That is a big objective for us is to grow that number. One thing I would remind you a key difference between Wachovia Securities and all of these other competitors we are the only firm on the Street that has three vibrant and growing channels. There is the traditional private client channel. We also have a bank channel that is over 1400 brokers strong and over $1 billion in revenue and we have an independent brokerage group, which is small, but it and the bank channel are growing at over 20% a year. So we cover the widest span of client segmentation of any firm on the Street. Page 8 is a geographic representation of how we cover the US. This is a little misleading under most of those red dots are also green dots, which would speak to where we overlap in markets and how that marketshare materializes. An important factor here, 25% of A.G. Edwards' revenues are in high-growth states of California, Florida and Texas that are strategically important to Wachovia and as we have mentioned several times, it really does improve our penetration in key growth markets. Over on page 9, when we talk about realizing the benefits of scale, let me try to put some quantifiable terms around that. In terms of annualized revenue, per Series 7 registered rep/FA productivity. You can see a pretty steady improvement. 2003 was the year that we did the Prudential/Wachovia Securities consolidation and you can see the 36% point-to-point improvement in FA productivity. Beside that, recurring revenue as a percentage of total revenue now at 60%.
